NO. 07-00-0026-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 FEBRUARY 7, 2001

                         ______________________________


                      MITCHELL RAY RODGERS, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

       FROM THE CRIMINAL DISTRICT COURT NO. 4 OF DALLAS COUNTY;

             NO. F93-43098-RK; HONORABLE J. ZIMMERMAN, JUDGE

                        _______________________________

Before BOYD, C.J., and QUINN and JOHNSON, JJ.


                           ON ABATEMENT AND REMAND


      Appellant Mitchell Ray Rodgers pled guilty to the offense of burglary of a building

and, on January 24, 1994, received deferred adjudication for ten years. On September 24,

1999, a judgment was entered adjudicating guilt and sentencing appellant to confinement
of 20 years in the Institutional Division of the Department of Criminal Justice for violating

the terms and conditions of his probation. Appellant filed a timely notice of appeal.


       On February 10, 2000, we abated this appeal because we had received neither a

clerk’s or reporter’s record nor appellant’s brief. The trial court held a hearing and found

that appellant still desired to pursue his appeal and his family had retained counsel.

However, appellant was indigent and without funds to pay for a reporter’s record, which

was to be provided.


       Since that time, we have received both a clerk’s record and a reporter’s record.

However, we have still not received appellant’s brief or a motion for extension of time to

file that brief. Counsel was notified by letter dated December 11, 2000, that if no

satisfactory response was received by December 21, 2000, the appeal would be abated

to the trial court. We have not received a response to that notification.


       This sequence of events necessitates that we call for a hearing required by Texas

Rule of Appellate Procedure 38.8(b). Accordingly, this appeal is abated and the cause

remanded to the Criminal District Court No. 4 of Dallas County. Upon remand, the judge

of the trial court shall immediately cause notice to be given and conduct a hearing to

determine:


       1. Whether appellant has abandoned his appeal.

       2. If appellant still desires to pursue his appeal, whether appellant’s present
       attorney will diligently pursue the appeal. If not, the trial court will determine


                                               2
      if appellant is indigent and if the appointment of another attorney is
      necessary.

      3. If appellant is not indigent, whether he has failed to make the necessary
      arrangements for prosecuting his appeal, and if he has not done so, what
      orders are necessary to ensure those arrangements are made.

      4. If it be determined that another attorney should be appointed, the name,
      address, and State Bar of Texas identification number of the attorney
      appointed.

      5. Whether appellant has been deprived of a diligent appeal by ineffective
      assistance of counsel or for any other reason.

      6. If any other orders are necessary to ensure the diligent and proper
      pursuit of appellant’s appeal.


       In support of its determinations, the trial court will prepare and file written findings

of fact and conclusions of law and cause them to be included in a supplemental clerk’s

record. The hearing proceedings shall be transcribed and included in a supplemental

reporter’s record. Those supplemental records shall be submitted to the clerk of this court

no later than March 7, 2001.


       It is so ordered.


                                                   Per Curiam


Do not publish.




                                              3